UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-25597 Umpqua Bank 401(k) and Profit Sharing Plan (Full title of the Plan) Umpqua Holdings Corporation (Name of the issuer of the securities held pursuant to the Plan) Umpqua Bank Plaza One SW Columbia Street, Suite 1200 Portland, OR 97258 (address of principal executive office of the issuer) REQUIRED INFORMATION 1. Not Applicable 2. Not Applicable 3. Not Applicable 4. The Umpqua Bank 401(k) and Profit Sharing Plan (the Plan) is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Furnished herewith are the financial statements and schedules of the Plan for the fiscal year ended December 31, 2008, prepared in accordance with the financial reporting requirements of ERISA. UMPQUA BANK 401(k) AND PROFIT SHARING PLAN REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS WITH SUPPLEMENTAL SCHEDULE DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4 8 SUPPLEMENTAL SCHEDULE Schedule H, Line 4(i)  Schedule of assets (held at end of year) 9 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees Umpqua Bank 401(k) and Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of the Umpqua Bank 401(k) and Profit Sharing Plan (the Plan) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in its net assets available for benefits for the year ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The supplemental schedule of assets held (at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plans management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Portland, Oregon June 25, 2009 1 UMPQUA BANK 401(k) AND PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS Investments, at fair value: Mutual funds $ 43,841,689 $ 56,748,237 Common stock 7,947,821 8,007,802 Individually directed accounts 1,591,044 2,339,210 Participant loans 1,207,190 977,083 Total investment assets 54,587,744 68,072,332 Receivables: Plan merger assets (Note 6) - 4,030,693 Accrued earnings 27,463 99,241 Employer contributions 1,122,080 908,541 Employee contributions 195,640 14,124 Due from broker for securities sold 32,764 16,541 Total receivables 1,377,947 5,069,140 Cash 64,473 749,925 TOTAL ASSETS 56,030,164 73,891,397 LIABILITIES Due to broker for securities purchased 268,774 696,761 NET ASSETS AVAILABLE FOR BENEFITS $ 55,761,390 $ 73,194,636 See accompanying notes. 2 UMPQUA BANK 401(k) AND PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2008 ADDITIONS TO (DEDUCTIONS FROM) NET ASSETS ATTRIBUTED TO: Investment income (loss): Net depreciation in fair value of investments $ (19,419,266 ) Dividends 369,645 Interest 253,190 Participant loan interest 84,292 (18,712,139 ) Less investment expenses (20,087 ) Net investment loss (18,732,226 ) Contributions: Employer 2,559,994 Participant 5,894,549 Rollovers 362,839 8,817,382 Total additions (deductions) (9,914,844 ) DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Benefits paid to participants 7,244,694 Deemed distributions 137,205 Administrative expenses 136,503 Total deductions 7,518,402 CHANGE IN NET ASSETS (17,433,246 ) NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year 73,194,636 End of year $ 55,761,390 3 See accompanying notes. UMPQUA BANK 401(k) AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1  DESCRIPTION OF PLAN The following description of the Umpqua Bank 401(k) and Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan Agreement, as amended, for a more complete description of Plan provisions. General  The Plan is a 401(k) salary deferral and profit sharing plan covering substantially all employees of Umpqua Holdings Corporation and Subsidiaries (the Company), and is subject to provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The Company is the Plans sponsor and serves as plan administrator. Eligibility  Employees of the Company are eligible to participate in the Plan upon reaching age 18 and after completing one hour of service. Contributions  Participants may elect to contribute up to 100% of eligible compensation to the Plan each year. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Plan includes a discretionary Company contribution match of up to 6% of the employees contribution. The Company makes a discretionary profit sharing contribution to be allocated to all eligible employees based on the percentage of each employees eligible compensation to total eligible compensation. The profit sharing contribution is based on the Companys performance, at the discretion of the Board of Directors, and if awarded is allocated to eligible employees once per year. Contributions are subject to regulatory limitations. Participant accounts  Each participants account is credited with the participants contribution and allocations of (a) the Companys contribution and (b) Plan earnings, and charged with an allocation of administrative expenses. Allocations are based on participant earnings or account balances, as defined. Participants may direct the investment of their account balances into various investment options offered by the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participants vested account. Vesting  Participants are fully vested at all times in that portion of their accounts attributable to their own contributions and earnings or losses thereon. A participant vests in the Companys matching and profit sharing contributions and earnings/losses thereon pursuant to the following vesting schedule. Years of Service Percentage Less than 1 year 0 % 1 year but less than 2 20 % 2 years but less than 3 40 % 3 years but less than 4 60 % 4 years but less than 5 80 % 5 years or more 100 % 4 UMPQUA BANK 401(k) AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1  DESCRIPTION OF PLAN  (continued) Participant loans  Participants may borrow from their accounts a minimum of $1,000 up to 50% of participants vested accounts, but not in excess of $50,000. Loans are secured by the balance of the participants account and bear fixed, reasonable rates of interest, as determined by the plan administrator. The maximum loan term is five years unless the loan term qualifies as a home loan. Principal and interest are paid ratably through payroll deductions. As of December 31, 2008, the rates of interest on outstanding loans ranged from 4.25% to 10.25% with various maturities through March 2023. Payment of benefits  On termination of service due to death, disability, or retirement, a participant may elect to receive a lump-sum amount equal to the value of the participants account balance. For termination of service for other reasons, a participant may receive the value of the vested interest in his or her account as a lump-sum distribution. Forfeitures  Forfeitures are the nonvested portion of a participants account that are lost upon termination of employment. Forfeitures are retained in the Plan and will be used to reduce future Company contributions. During 2008, $96,496 in forfeitures was used to reduce employer contributions. As of December 31, 2008 and 2007, respectively, forfeited nonvested accounts totaled $125,958 and $307,690. NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of accounting  The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, using the accrual method of accounting. Use of estimates  The preparation of financial statements requires the use of estimates and assumptions that may affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Investment valuation  The Plan adopted the provisions of Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS No. 157) effective January 1, 2008. Under SFAS No. 157, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the exit price) in an orderly transaction between market participants at the measurement date. As a result of the adoption of SFAS No. 157, the Plan classified its investments as of December 31, 2008 based upon an established fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value (see Note 4). The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under SFAS No. 157 are described below: Basis of Fair Value Measurement Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 Quoted prices in markets that are not considered to be active or financial instruments without quoted market prices, but for which all significant inputs are observable, either directly or indirectly; Level 3 Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. 5 UMPQUA BANK 401(k) AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES  (continued) A financial instruments level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Investments are stated at fair value. If available, quoted market prices are used to value investments. Loans to participants are not actively traded and significant other observable inputs are not available. Thus, the fair value of participant loans is equal to the amortized cost of the loans because the loans are secured by each respective participants account balance. Income recognition  Purchases and sales of securities are recorded on a trade-date basis. Dividends are recorded on the ex-dividend date. Interest income is recorded on the accrual basis. The net depreciation in fair value of investments consists of both the realized gains or losses and unrealized appreciation and depreciation of those investments. Payment of benefits  Benefits are recorded when paid. Expenses  Administrative expenses such as legal and accounting fees are paid by the Company. Transaction fees and investment management fees are paid by the Plan. NOTE 3  INVESTMENTS Investments  Investments representing 5% or more of net assets available for benefits consist of the following as of December 31: 2008 2007 Goldman Sachs Financial Square Prime Fund $ 9,216,679 $ 8,459,577 Umqua Holdings Corporation Common Stock $ 7,976,761 $ 8,038,482 PIMCO Total Return Fund $ 6,850,644 $ 4,962,487 Growth Fund of America $ 5,452,033 $ 8,170,492 Dodge & Cox Stock Fund $ 4,268,416 $ 7,358,671 Van Kampen Equity and Income Fund $ 2,886,942 NA ING International Value Fund NA $ 5,287,705 Alger MidCap Growth Fund NA $ 3,760,357 During 2008, the Plans investments (including investments purchased, sold as well as held during the year) depreciated in fair value as follows: Mutual funds $ (18,226,463 ) Common stock (409,099 ) Individually directed accounts (783,704 ) Net depreciation in fair value of investments $ (19,419,266 ) 6 UMPQUA BANK 401(k) AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 4  FAIR VALUE MEASUREMENTS The following table discloses by level the SFAS No. 157 fair value hierarchy discussed in Note 2. Investment Assets at Fair Value as of December 31, 2008 Level 1 Level 2 Level 3 Total Mutual funds $ 43,841,689 $ - $ - $ 43,841,689 Common stock 7,947,821 - - 7,947,821 Individually directed accounts 1,591,044 - - 1,591,044 Participant loans - - 1,207,190 1,207,190 $ 53,380,554 $ - $ 1,207,190 $ 54,587,744 The following table discloses the summary of changes in the fair value of the Plans level 3 investment assets: Participant Loans Balance, beginning of year $ 977,083 New loans 801,213 Repayments (433,901 ) Deemed distributions (137,205 ) Balance, end of year $ 1,207,190 NOTE 5  TAX STATUS The Internal Revenue Service has determined and informed the Company by a letter dated April 8, 2005, that the Plan and related trust are designed in accordance with applicable sections of the Internal Revenue Code (IRC). Although the Plan has been amended since receiving the determination letter, the plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. No provision for income taxes has been included in the Plans financial statements. NOTE 6  PLAN MERGERS On April 26, 2007, Umpqua Holdings Corporation acquired North Bay Bancorp. Assets were merged into the Plan from the former plan of North Bay Bancorp on December 31, 2007. As of December 31, 2007, merger assets receivable were $4,030,693, including $56,573 of participant loans. There were no assets merged for the 2008 Plan year. 7 UMPQUA BANK 401(k) AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 7  RISKS AND UNCERTAINTIES The Plan invests in various investment securities. Investment securities are exposed to various risks, such as interest rate, market volatility, and credit risk. It is reasonably possible that, given the level of risk associated with investment securities, changes in the near term could materially affect a participants account balance and the amounts reported in the financial statements. NOTE 8  PARTY-IN-INTEREST TRANSACTIONS Plan investments include shares of the Umpqua Holdings Corporation Stock Fund which is comprised of common stock of the Company. NOTE 9  PLAN TERMINATION Although it has not expressed any intention to do so, the Company has the right to terminate the Plan and discontinue its contributions at any time. If the Plan is terminated, amounts allocated to a participants account become fully vested. NOTE 10  RECONCILIATION TO FORM 5500 The following are reconciliations of net assets available for benefits between the financial statements and the Form 5500 as of December 31: 2008 2007 Net assets available for benefits per financial statements $ 55,761,390 $ 73,194,636 Less benefits payable not included in the financial statements until paid (2,658 ) (71,128 ) Net assets available for benefits per Form 5500 $ 55,758,732 $ 73,123,508 The following is a reconciliation of total deductions for the year ended December 31, 2008: Total deductions per financial statements $ 7,518,402 Investment expenses per the financial statements 20,087 Benefit payments reported in 2007 but paid in 2008 (71,128 ) Benefit payments reported in 2008 but paid in 2009 2,658 Total expenses per Form 5500 $ 7,470,019 8 SUPPLEMENTAL SCHEDULE UMPQUA BANK 401(k) AND PROFIT SHARING PLAN EIN: 93-0419143 PLAN NO. 001 SCHEDULE OF ASSETS (HELD AT END OF YEAR) YEAR ENDED DECEMBER 31, 2008 (c) (b) Description of Investment, Including (e) Identity of Issue, Borrower, Maturity Date, Rate of Interest, (d) Current (a) Lessor or Similar Party Collateral, Par or Maturity Value Cost Value Alger MidCap Growth Fund Mutual fund ** $ 1,863,643 Columbia Acorn Z Fund Mutual fund ** 1,493,163 Davis NY Venture A Fund Mutual fund ** 1,845,003 Dimensional Intenational Value Portfolio Mutual fund ** 2,663,458 Dodge & Cox Stock Fund Mutual fund ** 4,268,416 Dreyfus Mid Cap Index Fund Mutual fund ** 893,749 American Funds Europacific Growth Fund Mutual fund ** 1,674,412 Goldman Sachs Financial Square Prime Fund Mutual fund ** 9,216,679 Growth Fund of America A Fund Mutual fund ** 5,452,033 Riversource Mid Cap Value Fund Mutual fund ** 17,081 PIMCO Total Return Fund Mutual fund ** 6,850,644 Royce Low Priced Stock Fund Mutual fund ** 1,540,077 Vanguard Balanced Index Fund Mutual fund ** 598,773 Vanguard 500 Index Fund Mutual fund ** 2,577,616 VKM Equity & Income Fund Mutual fund ** 2,886,942 Acadian Emerging Markets Fund Mutual fund  IDA ** 1 SSGA Inst Gov Money Market Fund Mutual fund  IDA ** 25,573 Charles Scwhab Money Market Fund Mutual fund  IDA ** 2,523 Charles ScwhabValue Advantage Mutual fund  IDA ** 17,552 U.S. Global Investors Global Resources Fund Mutual fund  IDA ** 4,859 * Umpqua Holdings Corporation Common stock ** 7,947,821 * Umpqua Holdings Corporation Common stock  IDA ** 28,940 3M Co. Common stock  IDA ** 51,786 Allegheny Corp. Common stock  IDA ** 32,148 Altera Corporation Common stock  IDA ** 61,827 American Express Co. Common stock  IDA ** 24,115 Ascent Media Corp. Common stock  IDA ** 786 Cisco Systems Inc. Common stock  IDA ** 6,520 Coca Cola Co. Common stock  IDA ** 86,013 Comcast Corp. Common stock  IDA ** 60,563 Discovery Communications Inc. - A Common stock  IDA ** 5,168 Discovery Communications, Inc. Common stock  IDA ** 4,887 Dresser-Rand Group Inc. Common stock  IDA ** 24,150 Ecolab Inc. Common stock  IDA ** 49,210 E.W. Scripps Co. - A Common stock  IDA ** 588 General Electric Co Common stock  IDA ** 56,700 L-3 Communication Holdings Inc. Common stock  IDA ** 51,646 9 UMPQUA BANK 401(k) AND PROFIT SHARING PLAN EIN: 93-0419143 PLAN NO. 001 SCHEDULE OF ASSETS (HELD AT END OF YEAR) YEAR ENDED DECEMBER 31, 2008 (c) (b) Description of Investment, Including (e) Identity of Issue, Borrower, Lessor Maturity Date, Rate of Interest, (d) Current (a) or Similar Party Collateral, Par or Maturity Value Cost Value Liberty Entertainment Common stock  IDA ** 38,106 Liberty Global Common stock  IDA ** 28,796 Liberty Global  Ser A Common stock  IDA ** 13,882 Liberty Media Corp. Common stock  IDA ** 8,505 Liberty Media Hold-Cap Ser A Common stock  IDA ** 2,567 Microsoft Corp. Common stock  IDA ** 64,152 National Instruments Corp Common stock  IDA ** 38,976 Newfield Exploration Common stock  IDA ** 39,500 Noble Energy Inc. Common stock  IDA ** 62,509 Patriot Coal Corp Common stock  IDA ** - Peabody Energy Corp Common stock  IDA ** 9,100 Praxair, Inc. Common stock  IDA ** 65,296 Progressive Corp Common stock  IDA ** 29,620 Rogers Wireless Communications Common stock  IDA ** 75,200 Scripps Networks Interactive, Inc. Common stock  IDA ** 17,600 SLM Corp Common stock  IDA ** 20,470 Teva Pharmaceutical Industries, Ltd. Common stock  IDA ** 17,028 United Health Group Inc. Common stock  IDA ** 50,487 Wal-mart Common stock  IDA ** 106,514 Waste Management Inc. Common stock  IDA ** 66,280 Willis Group Holdings, Ltd. Common stock  IDA ** 49,760 FirstBank Puerto Rico N.A. Certificate of deposit  IDA ** 94,810 Morgan Stanley Bank Certificate of deposit  IDA ** 96,331 * Participant loans 4.25%  10.25%, various maturity dates - 1,207,190 $ 54,587,744 * Indicates party-in-interest ** Information is not required as investments are participant directed. 10 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Plan Administrator has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 25, 2009 Umpqua Bank 401(k) and Profit Sharing Plan By: /s/ Steven L. Philpott Steven L. Philpott Chair of the Umpqua Bank 401(k) Advisory Committee, Plan Administrator EXHIBIT INDEX Exhibit Description 23.1 Consent of Independent Registered Public Accounting Firm
